Citation Nr: 0908473	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  03-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, 
claimed as due to herbicide exposure.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a cervical spine disorder.

4.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to an effective date prior to May 10, 2002 
for the initial grant of service connection for PTSD.

6.  Whether the Veteran submitted a timely Notice of 
Disagreement with the January 2007 denial of entitlement to a 
total disability evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Robert E. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972.  

This case has an extensive procedural history.  In March 
2006, the case first came before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In that decision, the Board denied claims for service 
connection for hepatitis C and for an effective date prior to 
May 28, 2002 for the assignment of a 40 percent evaluation 
for low back strain; determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a skin disorder; reopened a previously denied 
claim for service connection for PTSD and remanded that 
claim; and also remanded a claim for an initial evaluation in 
excess of 10 percent for a cervical spine disorder so that a 
Statement of the Case could be furnished, pursuant to 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court) from the Board's 
unfavorable March 2006 decision.  In August 2008, the Court 
affirmed the denial of the claim for an effective date prior 
to May 28, 2002 for the assignment of a 40 percent evaluation 
for low back strain but vacated and remanded the Board's 
decision as to the claims for service connection for 
hepatitis C and whether new and material evidence has been 
submitted to reopen a claim for service connection for a skin 
disorder.  Those two claims are accordingly again before the 
Board.

As to the two claims remanded by the Board in March 2006, the 
Veteran was furnished a Statement of the Case on the cervical 
spine claim in April 2008, and his timely Substantive Appeal 
was received in the same month.  The Board thus has 
jurisdiction over that issue.  Service connection for PTSD 
was granted in a January 2008 rating decision, with a 50 
percent evaluation assigned as of May 10, 2002.  
Consequently, the issue of entitlement to service connection 
for this disability is no longer before the Board on appeal.  
The Veteran, however, has since perfected an appeal as to 
both the initial 50 percent evaluation and the effective date 
for that evaluation, and those two issues are also now before 
the Board.

Moreover, in January 2007, the RO denied entitlement to TDIU, 
and the question of the timeliness of the Notice of 
Disagreement with this denial was addressed in a July 2008 RO 
letter.  As noted below, that issue must be addressed in view 
of Manlincon v. West, supra.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the August 2008 decision, the Court specified that the 
claims for service connection for hepatitis C and whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a skin disorder were to be vacated 
on the basis of inadequate notification under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008), as asserted by the 
Secretary of Veterans Affairs in a December 2007 brief.  See 
also Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) 
(addressing specific notification requirements in new and 
material evidence cases).  Corrective action will have to be 
undertaken by the RO or the AMC upon remand.

With regard to the increased rating and effective date issues 
now on appeal, these claims were most recently readjudicated 
in a Statement of the Case and a Supplemental Statement of 
the Case issued in July 2008.  In August 2008, however, the 
Veteran submitted new medical evidence and a vocational 
assessment report addressing his PTSD and cervical spine 
disorder.  The failure of the RO to issue a Supplemental 
Statement of the Case addressing this evidence constitutes a 
procedural defect that must be addressed upon remand.  
38 C.F.R. §§ 19.9, 19.31.

Concerning the question of hearings in connection with the 
appeal now before the Board, the Board notes that a hearing 
was held before the undersigned in Washington, DC, in 
December 2005 concerning the four issues then before the 
Board, of which only two remain:  Entitlement to service 
connection for hepatitis C, and whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a skin disorder, claimed as due to herbicide 
exposure.  In a VA Form 9 filed by the Veteran in July 2008, 
the Veteran requested a hearing before the Board at the RO.  
Then, in an August 2008 letter addressed to the RO, the 
Veteran's attorney requested a video hearing before the 
Board, and specifically stated that the Veteran did not want 
to wait for a travel Board hearing.  Also, in a January 2009 
letter addressed to the Board, the Veteran's attorney again 
stated that the Veteran would like a video hearing, and that 
"He would also like the issues that have been certified from 
the RO decided at the same video hearing."  Consequently, 
the Veteran should be scheduled for a video hearing before 
the Board.

Concerning the timeliness of an NOD from a January 2007 
rating decision in which the RO denied entitlement to TDIU 
and increased the evaluation for a laceration of the left 
middle finger with degenerative changes to 10 percent, the 
Board notes that the RO notified the Veteran, by a letter 
dated July 25, 2008, that a timely NOD had not been filed, on 
the basis that a July 21, 2008 NOD concerning the denial of 
TDIU had not been received within one year of the February 2, 
2007 notice of the denial.  Appellate rights were furnished 
with the July 25, 2008 letter.  The Veteran's attorney 
responded by filing a NOD with the July 25, 2008 letter.  
This NOD is a letter dated August 1, 2008 and addressed to 
the RO, which was received by the RO on August 4, 2008.  As a 
Statement of the Case (SOC) has not yet been issued in 
response to the August 2008 NOD, it is incumbent upon the RO 
to issue a SOC addressing the question of whether a timely 
NOD had been filed as to the January 2007 denial of 
entitlement to TDIU, pursuant to Manlincon v. West, supra.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims for service connection for 
hepatitis C and whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a skin 
disorder.  This letter must inform the 
Veteran about the information and 
evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  As to the new 
and material evidence claim, full 
compliance with the requirements of Kent 
v. Nicholson is required as well.  The 
Veteran should be allowed a reasonable 
period of time in which to respond. 

2.  Then, the issues of entitlement to 
service connection for hepatitis C; 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a skin disorder; 
entitlement to an initial evaluation in 
excess of 10 percent for a cervical spine 
disorder; entitlement to an initial 
evaluation in excess of 50 percent for 
PTSD; and entitlement to an effective 
date prior to May 10, 2002 for the 
initial grant of service connection for 
PTSD should be readjudicated.  If the 
determination of any of these claims 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

3.  A Statement of the Case should be 
furnished addressing the question of 
whether a timely NOD had been filed in 
regard to the January 2007 denial of 
entitlement to TDIU, including all 
applicable regulations and information to 
the Veteran as to his rights and 
responsibilities in perfecting an appeal 
on this matter.

4.  Then, the Veteran should be afforded 
a video conference hearing before a 
Veterans Law Judge, conducted at the RO, 
at the earliest convenience.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

